Citation Nr: 1414601	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  13-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right heel graft, to include as secondary to service-connected right navicular fracture.

2. Entitlement to an initial rating in excess of 10 percent for a right navicular fracture, status post repair.

3. Entitlement to an initial compensable rating for a right foot scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2009 to January 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a right navicular fracture and assigned a 10 percent rating and granted service connection for a right foot scar and awarded a noncompensable rating.

In a statement of the case (SOC) issued in September 2013, the RO denied the Veteran's claim of service connection for a right heel graft.  

The issues of entitlement to service connection for a right heel graft, to include as secondary to a right navicular fracture and entitlement to an initial rating in excess of 10 percent for a right navicular fracture, status post repair and a rating in excess of 10 percent for the right foot scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a superficial linear scar that is painful.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for a right foot scar have been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7; see also 38 C.F.R. § 4.21 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In the case of an initial rating; staged ratings may be assigned for different periods during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating, three or four such scars that are unstable or painful warrant a 20 percent rating and five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the rating based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2013).

In a statement provided by the Veteran, he indicated that his scar was scaly and very sensitive.

The Veteran was afforded a VA examination in June 2011.  At the time of the examination, he reported that his current symptoms included pain and "skin breakdown (numbness)."  He also stated that due to the pain and numbness, he was sometimes unable to feel his foot.

Physical examination revealed a liner scar measuring 9.5 centimeters by 0.1 centimeters.  The scar was not painful on examination and there was no skin breakdown.  The scar was a superficial with no underlying tissue damage.  Additionally, there was no inflammation, edema, keloid formation or disfiguring noted.  It was determined that the scar did not limit the Veteran's range of motion and there was no limitation of function due to the scar.

This record shows that the Veteran has reported that his scar is painful; while the examiner found no pain on examination.  The evidence is in equipoise as to whether the Veteran is entitled to a compensable rating.  The Veteran is uniquely situated to report whether his scar is painful; but also has a financial interest in the outcome.  The examiner has no such financial interest in the outcome, but has a limited ability to report whether the Veteran is actually experiencing pain.  In addition the Veteran's report appears credible.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating are met.

The question of entitlement to a rating in excess of 10 percent is deferred pending additional development specified in the remand below.


ORDER

Entitlement to an initial 10 percent rating for a right foot scar is granted, effective the date of service connection.


REMAND

The RO announced its decision to deny a service connection for a right heel graft in the statement of the case.  The Veteran expressed disagreement with this decision in his November 2013 substantive appeal.  A statement of the case must be issued in response to the notice of disagreement.  38 U.S.C.A. § 7105(d)(1) (West 2002).  The Board is required to remand the claim for issuance of the responsive statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the origin of the Veteran's right navicular fracture and any right heel disability relate to one another in regards to the appropriate disability ratings.  Accordingly, the Board is unable to make a determination regarding either issue until further findings regarding the relationships, if any, between his right navicular fracture and right heel disability are made.

The Veteran has reportedly remained a member of the Army reserves.  It is not clear whether there are remaining service treatment records from such service.  VA has a duty to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain service treatment, including examination, records pertaining to the Veteran's reserve service.  

Issue a statement of the case with regard to the issue of entitlement to service connection for residuals of a right heel graft, to include as secondary to the right navicular fracture.

This issue should not be certified to the Board unless the Veteran submits a sufficient substantive appeal.

2.  If any benefit sought in a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


